Oral argument was presented at the rehearing of this case; and the county attorney stated that the sentence of the defendant Jack Shaffer had been suspended by the court, and he had not served any time in the penitentiary after his plea of guilty in this case. It was also shown by the record that he was not only the principal offender, but that he received the greatest reward as a result of the tapping of the pipe line. It was further called to our attention that the defendant Jack Shaffer only received a sentence of 18 months in the penitentiary; and at the time these defendants were sentenced, the assistant county attorney who tried the case recommended a sentence of two years, but stated: "Since the court suggested that in his own mind he felt like 18 months was enough, we have no objection to that."
It then appears in the record:
"The Court: Of course, at the time I made that suggestion I supposed the matter was being cleaned up. Of course, if they want to appeal, they ought to have something to appeal from. Mr. White: If that is your view of it, I could not help it. I don't think any man — The Court: You don't want to deny the man his right to appeal? Mr. White: The man should not be penalized. The Court: I don't think so. I thought the matter was completely *Page 258 
washed up, and I was knocking off six months in view of the fact the court would not be burdened with the matter any more. Now, if they want to appeal, I would not for a moment deny them that right, but they ought to be given something to appeal from. Don't you think that is right? Mr. White: Since your Honor has asked me, I would not dictate that into the record. No; I don't think it is right. I don't think any premium ought to be set on a man who just surrenders what he thinks is his legal rights, nor any punishment ought to be administered to him because he insists on his legal rights."
Under the circumstances as above stated, we are of the opinion that justice would best be served by reducing the sentence of each of the above-named defendants, Ben Coleman and Verl Leathers, from two years in the penitentiary to 18 months in the penitentiary.
It is, therefore, ordered that the judgment and sentence of the district court of Oklahoma county be, and the same is hereby, modified from two years in the penitentiary to 18 months in the penitentiary, and, as so modified, is affirmed.
DOYLE, P. J., and JONES, J., concur.